Ltjke, J.
Under the decision of the Supreme Court in this case, reversing the judgment of this court (43 Ga. App. 19, 157 S. E. 892), which affirmed the judgment of the trial court dismissing the action on general demurrer, it is ordered that said former judgment of this court be hereby vacated, and it is now adjudged that the petition set out a cause of action for libel, and that the trial judge erred in dismissing it on general demurrer. For the complete decision of the Supreme Court, see Horton v. Georgian Co., 175 Ga. 261 (165 S. E. —).

Judgment reversed.


Stephens and Hooper, JJ., concur.